                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CARPENTERS COMBINED FUNDS,                   )
INC., by James R. Klein, Administrator,      )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )      2:19cv362
                                             )      Electronic Filing
MW2 CONSTRUCTION, INC.,                      )
                                             )
               Defendant.                    )


                                  MEMORANDUM ORDER

       The present action was initiated in this Court on April 2, 2019. The case was referred to

Chief United States Magistrate Judge Cynthia Reed Eddy for pretrial proceedings in accordance

with Magistrate Judges Act, 28 U.S.C. § 636(b)(1) and Local Rules of Court 72.C and 72.D.

       On May 14, 2019, Chief Magistrate Judge Eddy issued a Report and Recommendation

(ECF 9) recommending that plaintiff’s Motion for Default Judgment (ECF 8) be granted. The

parties were informed that in accordance with the Magistrate Judges Act, 28 U.S.C. §

636(b)(1)(B) and (C), and Local Civil Rules of Court, they had until May 31, 2019, to file

objections. To date, no objections have been filed. Accordingly, after a de novo review of the

pleadings and documents in this case, together with the Report and Recommendation, the

following Order is entered:

       AND NOW, this 12th day of July, 2019,

       IT IS ORDERED that plaintiff’s Motion for Default Judgment (ECF 8) is GRANTED.

Judgment is hereby entered in favor of plaintiff Carpenters Combined Funds, Inc. and against

defendant MW2 Construction, Inc. in the amount of $527,894.35.
       IT IS FURTHER ORDERED that the Report and Recommendation of Chief Magistrate

Judge Eddy is adopted as the opinion of the Court.

       IT IS FURTHER ORDERED that the Clerk shall mark this CASE CLOSED.



                                            s/ DAVID STEWART CERCONE
                                            David Stewart Cercone
                                            Senior United States District Judge

cc:    Jeffrey J. Leech, Esquire

       (Via CM/ECF Electronic Mail)




                                               2
